Title: Thomas Jefferson to Clifton Garland, 7 August 1813
From: Jefferson, Thomas
To: Garland, Clifton


          Sir Monticello Aug. 7. 13.
          I have examined the account of the Mutual insurance co. which you put into my hands. so much of it as respects the houses at Monticello is right: but
			 the account for what the mill house which was the property of the Hendersons, I have nothing to do with, having never purchased nor owned it. it was excepted out of all my deeds. but indeed that account lies against nobody; for
			 on their being obliged to pull down
			 their dam, by a decree in Chancery, the mill became useless, as no
			 water could ever more be brought to it. they therefore sold the house to
			 some person who pulled it down & carried away the materials. the soil then reverted
			 to me. this happened I believe in 1808. but I am not quite sure of this date, as the demolition did not concern me.
			 the part of the account which is right, I copy below, amounting to 43. D 27 c
			 and
			 inclose you an order on Gibson & Jefferson in Richmond for that sum, with the assurance of my respects
          Th:
            Jefferson
        